Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

STEVEN KNECHT                                      CRAIG JONES
Vonderheide & Knecht                               Indiana Department of Child Services
Lafayette, Indiana                                 Tippecanoe County Office

                                                   ROBERT J. HENKE
                                                   DCS Central Administration
                                                   Indianapolis, Indiana

                              IN THE                                            FILED
                                                                           Jan 25 2012, 9:23 am
                    COURT OF APPEALS OF INDIANA
                                                                                   CLERK
In the Matter of the Termination of the Parent-Child
                                                  )                              of the supreme court,
                                                                                 court of appeals and
                                                                                        tax court
Relationship of K.V., minor child, and            )
Q.M.S., the mother,                               )
                                                  )
Q.M.S.,                                           )
                                                  )
     Appellant-Respondent,                        )
                                                  )
           vs.                                    )      No. 79A02-1105-JT-535
                                                  )
INDIANA DEPARTMENT OF CHILD SERVICES, )
                                                  )
     Appellee-Petitioner.                         )
                                                  )
            APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                        The Honorable Loretta Rush, Judge
                          Cause No. 79D03-1010-JT-150

                                        January 25, 2012

              MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
       Q.S. (“Mother”) appeals the involuntary termination of her parental rights to her

child, K.V. In so doing, Mother challenges the sufficiency of the evidence supporting the

trial court’s judgment.

       We affirm.

                          FACTS AND PROCEDURAL HISTORY

       Mother is the biological mother of K.V., born in June 2009. The facts most

favorable to the trial court’s judgment reveal that, in March 2010, K.V. was removed

from Mother’s care and placed in relative foster care after the local Tippecanoe County

office of the Indiana Department of Child Services (“TCDCS”) substantiated a report that

Mother and K.V.’s biological father, D.V. (“Father”), were addicted to heroin, did not

have stable housing, and had engaged in a recent incident of domestic violence during

which Mother physically struck Father.1 Although Mother initially denied any substance

abuse, she soon admitted to the TCDCS assessment caseworker that she had a heroin and

prescription drug addiction and that both she and Father were homeless.                       Mother

thereafter voluntarily entered a residential detoxification treatment program on March 18,

2010, and TCDCS filed a petition alleging K.V. was a child in need of services

(“CHINS”). Approximately one week later, Mother was successfully discharged from

the detoxification program.

       Following an evidentiary hearing later the same month, K.V. was adjudicated a

CHINS based on evidence of: (1) extensive substance abuse, with Mother’s addiction

dating back to the age of fourteen; (2) domestic violence between the parents; and (3)

       1
           We observe that in April 2011, Father voluntarily relinquished his parental rights to K.V.
Father does not participate in this appeal. Consequently, we limit our recitation of the facts to those
pertinent solely to Mother’s appeal.
                                                  2
lack of housing. In April 2010, the trial court issued a dispositional order formally

removing K.V. from Mother’s custody and making the child a ward of TCDCS. The

court’s dispositional order also directed Mother to participate in a variety of programs

and services designed to address her parenting deficiencies and substance abuse issues in

an attempt to facilitate reunification of the family. Specifically, Mother was ordered to,

among other things:      (1) refrain from consuming alcohol and possessing and/or

consuming any legend drug or controlled substance without a prescription; (2) submit to

random drug screens and produce clean test results; (3) successfully complete an

intensive out-patient substance abuse program (“IOP”); (4) obtain and maintain stable

housing and income (including public assistance) sufficient to support all household

members; (5) participate in home-based case management services; and (6) exercise

regular visitation with K.V. after producing a clean drug screen.

       Mother’s participation in court-ordered services was inconsistent from the

beginning of the CHINS case and ultimately unsuccessful.            During the underlying

proceedings, Mother was unsuccessfully discharged from three different residential

substance abuse treatment programs for a variety of reasons including continued

substance abuse, falsifying records, engaging in prohibited relationships with male

residents, and being dishonest with case workers. Additionally, TCDCS filed numerous

show cause petitions against Mother for failing to comply with court orders.

       In July 2010, Mother was found in contempt of court for failing to appear at a

scheduled court hearing and was ordered either to enroll in a residential drug treatment

program within ten days or serve thirty days in jail with a recommendation of work

release. By August 2010, Mother had failed to enroll in a treatment program, as directed,
                                          3
and was thus found to be in contempt of court and ordered to serve thirty days in work

release. During a subsequent hearing in October 2010, Mother was found in contempt of

court for a third time, but she was incarcerated on an unrelated matter at the time so the

sanction was taken under advisement.

       Following her release from incarceration, Mother began participating in services at

Keepin’ It Real, Inc., a women’s residential recovery house, as well as began

participating in an IOP through Wabash Valley in November 2010. Initially, Mother

positively engaged in treatment and produced negative drug screens in November and

December 2010. She also successfully completed Phase I of the IOP and began Phase II,

which focused on relapse prevention, in mid-January 2011. After the birth of her second

child2 in February 2011, however, Mother secretly obtained a prescription for opiate pain

medication.    Although Mother admitted her actions concerning the newly-obtained

prescription, her treatment team deemed Mother’s actions to be a relapse and

recommended that she re-engage in Phase I of the IOP. Mother complied, but in March

2011 she tested positive for THC3 and was thereafter terminated from all Wabash Valley

Allied services, including the Keepin’ It Real, Inc. residential program. The same month,

Mother was arrested on a petition to revoke her probation as a result of the positive drug

screen.

       Meanwhile, in October 2010, TCDCS filed a petition seeking the involuntary

termination of Mother’s parental rights. A two-day evidentiary hearing commenced in

January 2011 and was continued in April 2011. During the termination hearing, TCDCS

       2
         Mother’s second-born child is not a party to these proceedings.
       3
          Tetrahydrocannabinol, commonly referred to as “THC,” is the main active chemical in
marijuana.
                                             4
presented evidence showing that Mother remained incarcerated on pending probation

revocation charges and had failed to successfully complete and/or benefit from a majority

of the court-ordered reunification services, including substance abuse treatment. At the

conclusion of the termination hearing, the trial court took the matter under advisement.

On April 19, 2011, the court entered its judgment terminating Mother’s parental rights to

K.V. This appeal ensued.

                                DISCUSSION AND DECISION

When reviewing a termination of parental rights case, we will not reweigh the evidence

or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

2004), trans. denied. Instead, we consider only the evidence and reasonable inferences

that are most favorable to the judgment. Id. Moreover, in deference to the trial court’s

unique position to assess the evidence, we will set aside the court’s judgment terminating

a parent-child relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208

(Ind. Ct. App. 1999), trans. denied.

       Here, in terminating Mother’s parental rights, the trial court entered specific

findings and conclusions. When a trial court’s judgment contains specific findings of fact

and conclusions thereon, we apply a two-tiered standard of review. Bester v. Lake Cnty.

Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). First, we determine

whether the evidence supports the findings, and second, we determine whether the

findings support the judgment. Id. “Findings are clearly erroneous only when the record

contains no facts to support them either directly or by inference.” Quillen v. Quillen, 671

N.E.2d 98, 102 (Ind. 1996). If the evidence and inferences support the trial court’s

decision, we must affirm. L.S., 717 N.E.2d at 208.
                                           5
       The “traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B.,

666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. These parental interests, however,

are not absolute and must be subordinated to the child’s interests when determining the

proper disposition of a petition to terminate parental rights. Id. In addition, although the

right to raise one’s own child should not be terminated solely because there is a better

home available for the child, parental rights may be terminated when a parent is unable or

unwilling to meet his or her parental responsibilities. In re K.S., 750 N.E.2d 832, 836

(Ind. Ct. App. 2001).

       Before an involuntary termination of parental rights may occur in Indiana, the

State is required to allege and prove, among other things:

       (B)    that one (1) of the following is true:

              (i)    There is a reasonable probability that the conditions that
                     resulted in the child’s removal or the reasons for placement
                     outside the home of the parents will not be remedied.

              (ii)   There is a reasonable probability that the continuation of the
                     parent-child relationship poses a threat to the well-being of
                     the child.

                                              ***

       (C)    that termination is in the best interests of the child . . . .

Ind. Code § 31-35-2-4(b)(2).         The State’s burden of proof for establishing these

allegations in termination cases “is one of ‘clear and convincing evidence.’” In re G.Y.,

904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2). Moreover, if

the court finds that the allegations in a petition described in Indiana Code section 31-35-

2-4 are true, the court shall terminate the parent-child relationship. Ind. Code § 31-35-2-
                                              6
8(a). Mother challenges the sufficiency of the evidence supporting the trial court’s

findings as to subsection (b)(2)(B) & (C) of the termination statute cited above.

                     I. Conditions Remedied/Threat to Well-Being

       To properly effectuate the termination of parental rights under Indiana Code

section 31-35-2-4(b)(2)(B), the trial court need only find that one of the three

requirements of subsection (b)(2)(B) has been established by clear and convincing

evidence. See e.g., L.S., 717 N.E.2d at 209. Here, the trial court determined that the first

two elements of subsection (b)(2)(B) had been established. Because we find it to be

dispositive under the facts of this case, however, we shall only discuss whether TCDCS

established, by clear and convincing evidence, that there is a reasonable probability the

conditions resulting in K.V.’s removal or continued placement outside of Mother’s care

will not be remedied. See Ind. Code § 31-35-2-4(b)(2)(B)(i).

       When making such a determination, a trial court must judge a parent’s fitness to

care for his or her child at the time of the termination hearing, taking into consideration

evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001),

trans. denied. The court must also “evaluate the parent’s habitual patterns of conduct to

determine the probability of future neglect or deprivation of the child.” Id. Pursuant to

this rule, courts have properly considered evidence of a parent’s prior criminal history,

drug and alcohol abuse, history of neglect, failure to provide support, and lack of

adequate housing and employment. A.F. v. Marion Cnty. Office of Family & Children,

762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. The trial court may also

consider any services offered to the parent by the county department of child services and

the parent’s response to those services, as evidence of whether conditions will be
                                         7
remedied. Id. Moreover, TCDCS is not required to provide evidence ruling out all

possibilities of change; rather, it need establish only that there is a reasonable probability

the parent’s behavior will not change. In re Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App.

2007).

         On appeal, Mother states that “[s]everal of the conditions resulting in K.V.’s

removal have been remedied,” and that the “rest will be remedied with more work by

[Mother]” following her eventual release from incarceration. Appellant’s Br. at 11.

Mother further contends that because she is “now putting forth genuine effort” and is

“highly motivated to do what is necessary to be a good mother to K.V.,” the trial court

erred in terminating her parental rights to K.V. Id. In terminating Mother’s parental

rights, the trial court made extensive findings regarding the “massive amounts of

individual attention, services, and assistance” Mother received throughout the underlying

proceedings in an attempt to help Mother overcome her parenting and substance abuse

issues and to achieve reunification with K.V. Appellant’s App. at 15. In so doing, the

court noted Mother was “unsuccessfully discharged from three (3) different residential

programs” in June 2010, August 2010, and April 2011. Id. at 13. The court further found

Mother was unsuccessfully discharged from and/or failed to attend multiple out-patient

drug treatment programs as well, including the St. Joseph Trinity House IOP in April

2010, Wabash Valley Matrix IOP in Lafayette in July 2010, IOP treatment through

Turning Point in July/August 2010, and Wabash Valley IOP in Delphi in February 2011.

         Additional findings by the trial court indicate that Mother “has had numerous

suicide attempts and hospitalizations,” including episodes in 2007, 2009, and 2010, as

well as inpatient hospitalization at the Home Hospital Psychiatric Unit in June 2010, but
                                            8
that she has “failed to follow through with her mental health treatment.” Id. at 14. The

court also found Mother “has never been able to maintain any employment” and has not

had “any stable housing during the case,” having lived in “at least four (4) substance

abuse facilities, the Woman’s Shelter, jail on numerous occasions, and with family.” Id.

       As for Mother’s involvement in criminal activities, the trial court found Mother

“has been in jail on several occasions during the pendency of the case for continued

substance abuse,” that “[a]ll of Mother’s criminal cases have involved Mother’s drug

use,” that she was “currently in jail on a petition to revoke probation and is being held

without bond.” Id. In recounting Mother’s criminal history, the court further noted that,

following Mother’s guilty plea in 2009 for Class D felony theft, three separate petitions

to revoke her probation were filed in February 2010, September 2010, and March 2011.

Mother served forty-two days of incarceration on the first violation, an additional

seventy-six days on the second violation, and was awaiting a hearing on the third.

Additionally, Mother pleaded guilty to disorderly conduct under a separate cause number

in April 2010 and was sentenced to one-hundred eighty days incarceration. Although

Mother’s sentence was ordered suspended based on her timely completion of the terms

and conditions of probation, she failed to comply with the terms of her probation, and a

second probation revocation hearing was pending at the time of the termination hearing

in this matter as well.

       Although the trial court acknowledged in its judgment that Mother is “very

intelligent, loves [K.V.], and could be a good mother,” it further found that “over the

course of the . . . CHINS case, Mother has demonstrated a lack of insight into the reasons

[why] K.V. was removed from her care and a lack of genuine investment in her own
                                       9
services as evidenced by the following:       Mother’s relationship with a man who is

participating in the work release program and is struggling with drug issues, a subsequent

pregnancy, and her own continual drug usage.” Id. at 15. The court went on to find:

       26.    Neither parent understands how their complete lack of commitment
              to treatment, recovery, services, visitations, and their rampant
              dishonesty impact [K.V.]. Mother and Father chronically put their
              own needs ahead of those of [K.V.].

                                           ***

       29.    The Court finds, as a matter of law, that reasonable, appropriate,
              necessary services have been offered to Mother . . . and child over an
              extended period of time commencing with the initial removal [i]n
              March 2010 to date. The services have been exhaustive and have
              been designed to address the difficulties presented by the family in
              the initial CHINS petitions . . . and to address other difficulties that
              have come to light since [TCDCS] became involved with this
              family. . . .

       30.    The Court finds, as a matter of law, that after more than thirteen (13)
              months of rendering services of various kinds with different
              providers to this family, that there is not any basis for any reasonable
              belief that the circumstances which resulted in the removal of the
              child from the parent’s care or the reasons for continued placement
              outside the home will be remedied. Mother has demonstrated a
              continuing pattern of impulsive behavior, continued drug use, non-
              compliance, failure to participate consistently in services, and an
              over-riding failure to place her child as a priority. Mother does not
              indicate that she has a basic understanding or belief of the harm her
              child has suffered given her choices and instabilities in her own life.
              Mother, therefore, is unable to provide a minimally safe, secure, and
              stable home for this child.

Id. at 15-16. Our review of the record leaves us convinced that ample evidence supports

the trial court’s findings cited above.

       At the time of the termination hearing, rather than having improved, Mother’s

circumstances had actually worsened, as she was being held without bond in the local

county jail on criminal probation revocation charges. Moreover, Mother’s history of
                                          10
drug-related criminal activities and significant, unresolved substance abuse issues

supports the trial court’s determination that Mother would likely never be able to provide

K.V. with a safe and stable home environment following her eventual release from

incarceration. Notwithstanding Mother’s brief period of compliance with court orders

and substance abuse treatment, it was the general consensus among case workers and

service providers that by the time of the final day of the termination hearing, Mother had

failed to acquire any lasting benefit from the services she participated in and had

exhausted TCDCS’s available services. For example, during the termination hearing,

TCDCS case manager Robert Hall (“Hall”) testified that this was one of the “rare” cases

where Mother had participated in “most of the substance abuse programs in Tippecanoe

County” and “the surrounding counties for that matter.” Tr. at 132. Hall further stated

that he did not believe there were any “more intense or more supportive” case

management services available to recommend for Mother. Id.

      Jackie Partlow, Executive Director of Keepin’ It Real, Inc., and Steve Stone

(“Stone”), Mother’s therapist and licensed clinical addictions counselor with Wabash

Valley Alliance, both confirmed that despite her initially positive start with services

offered through Keepin’ It Real, Inc., and the IOP program in November 2010, Mother

experienced a “relapse” following the birth of her second child by “covertly” obtaining a

prescription for an “opioid” pain medication in February 2011 and then testing positive

for THC in March 2011. Id. at 15, 20, 61-62. Stone further testified that in light of

Mother’s “significant opioide (sic) depend[ent] lifestyle” and “extensive use and reuse

history,” he believed Mother would need to participate in a “long[-]term residential


                                           11
program” for at least one year at a “closed” residential facility to overcome her addiction

issues. Id. at 15, 36.

       In recommending termination of Mother’s parental rights, court-appointed special

advocate (“CASA”) Sharon Cornell (“Cornell”) informed the trial court that based on

“the number of treatment programs that [Mother] has tried and has been unsuccessful for

one reason or another in completing[,] I don’t think [Mother] recognizes her triggers or

the behaviors that might lead her to be triggered or to use again.” Id. at 148-49. Cornell

further informed the trial court that she had ongoing concerns regarding Mother’s ability

to maintain “long-term stability, both with her sobriety as well as her maintaining

employment, housing, [and] all of the appropriate necessities to raising a child.” Id. at

151.

       As noted above, a trial court must judge a parent’s fitness to care for his or her

child at the time of the termination hearing, taking into consideration the parent’s habitual

patterns of conduct to determine the probability of future neglect or deprivation of the

child. D.D., 804 N.E.2d at 266. Moreover, where a parent’s “pattern of conduct shows

no overall progress, the court might reasonably find that under the circumstances, the

problematic situation will not improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App.

2005). Here, in addition to Mother being unavailable to care for K.V. at the time of the

termination hearing due to her incarceration, Mother has demonstrated a persistent

unwillingness and/or inability to take the actions necessary to show she is capable of

overcoming her addiction to heroin and opiates and of refraining from criminal activity in

order to provide K.V. with the safe, stable, and drug-free home environment the child

needs. Based on the foregoing, we conclude that the trial court’s determination that there
                                         12
is a reasonable probability the conditions resulting in K.V.’s removal from Mother will

not be remedied is supported by clear and convincing evidence. Mother’s assertions to

the contrary amount to an impermissible invitation to reweigh the evidence. D.D., 804

N.E.2d at 265.

                                     II. Best Interests

       We next consider Mother’s assertion that TCDCS failed to prove that termination

of her parental rights is in K.V.’s best interests. In determining what is in the best

interests of a child, the trial court is required to look beyond the factors identified by

TCDCS and look to the totality of the evidence. McBride v. Monroe Cnty. Office of

Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003). In so doing, the court

must subordinate the interests of the parent to those of the child. Id. The court need not

wait until a child is irreversibly harmed before terminating the parent-child relationship.

Id. Moreover, we have previously held that the recommendations of both the case

manager and child advocate to terminate parental rights, in addition to evidence that the

conditions resulting in removal will not be remedied, is sufficient to show by clear and

convincing evidence that termination is in the child’s best interests. In re M.M., 733

N.E.2d 6, 13 (Ind. Ct. App. 2000).

       In addition to the findings previously cited, the trial court made several additional

pertinent findings relating to K.V.’s best interests. Specifically, the court found that K.V.

has been “in and out of home placement for the majority of her life” that she has

“bonded” with her pre-adoptive relative placement and cousins. Appellant’s App. at 15.

The court also acknowledged CASA Cornell’s testimony that she believes “K.V. needs

the permanency, stability, and security that she is receiving in her current relative
                                         13
placement.” Id. Finally, in finding that it “would not be in the best interests of the child

to try to reunite this family,” the trial court indicated in its judgment that “[f]urther efforts

to reunify will have continuing deleterious effects on [K.V.],” and that an “appropriate

adoptive home” would “enable [K.V.] to grow up to be a responsive and capable adult

who is able to participate and interact in society in a positive way.” Id. at 16. These

findings, too, are supported by the evidence.

       In recommending termination of Mother’s parental rights, Hall and Cornell

testified that K.V. is “doing wonderful[ly]” in her adoptive home, is “bonded” to her

relative foster parents, “fits right in” with the other children in the home, and is “very

happy.” Tr. at 65, 151. When questioned as to what she believed the long-term affect

would be on K.V. if she were returned to Mother’s care and then Mother relapsed,

Cornell replied, “I think it would be very devastating . . . .” Id. at 152

       Based on the totality of the evidence, including Mother’s significant and

unresolved substance abuse issues, history of drug-related criminal activities, current

incarceration, and continuing inability to provide K.V. with a safe and stable home

environment, coupled with the testimony from Hall and Cornell recommending

termination of the parent-child relationship, we conclude that there is ample evidence to

support the trial court’s determination that termination of Mother’s parental rights is in

K.V.’s best interests. See, e.g., In re A.I., 825 N.E.2d 798, 811 (Ind. Ct. App. 2005)

(concluding that testimony of court-appointed advocate and family case manager,

coupled with evidence that conditions resulting in continued placement outside home will

not be remedied, is sufficient to prove by clear and convincing evidence that termination

is in child’s best interests), trans. denied.
                                                14
       This court will reverse a termination of parental rights ‘“only upon a showing of

“clear error” – that which leaves us with a definite and firm conviction that a mistake has

been made.’” Matter of A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997) (quoting Egly

v. Blackford Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992)). We find

no such error here.

       Affirmed.

BARNES, J., and BRADFORD, J., concur.




                                            15